DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-9, 13-19, 23 and 25 are pending of which claims 1, 7, 14 and 18 are in independent form.  Claims 1-9, 13-19, 23 and 25 are rejected under 35 U.S.C. 103.

Response to the Claim Amendments and Arguments
The claim amendments and arguments filed on 03/08/2021 as they apply to the 35 U.S.C. 103 rejections of the claims have been fully considered.  On pages 9-11 of the remarks Applicant’s representative appears to argue against the Kacholia reference as cited against the claim limitations of now cancelled claim that have been rolled up into the independent claims.   Examiner notes that now cancelled claim 22 was dependent on dependent claim 6 which in turn was dependent on independent claim 1, and the limitations of dependent claim 6 have not been rolled into the independent claims, as such, the claim scope has changed.  However, Examiner is persuaded by Applicants representative’s argument against combining the Miesels reference focused on updating search results based on a device traveling a threshold distance and the Kacholia reference using threshold ranges directed to presenting search results based on a relevance score.  Examiner has applied a new reference to address the claims as amended detailed in the rejection below.   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-8, 13-15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Meisels et al. U.S. Pub. No. 2016/0047671 (hereinafter “Meisels”) in view of Qiao U.S. Pub. No. 2012/0323905 (hereinafter “Qiao”) in further view of Hamm et al. U.S. Pub. No. 2012/0254720 (hereinafter “Hamm”).
Regarding independent claim 1, Meisels discloses:
detecting, by a client device, a physical location of the client device (Meisels at paragraph [0045] discloses a mobile device detecting its current location using a plurality of methods including GPS and relating the location information to a host).
 
receiving, by one or more processors of the client device, an information query; generating, by the one or more processors, a search request in accordance with the information query; transmitting, by a communication module of the client device, the search request and the detected location of the client device to a web server (Meisels at paragraph [0030] discloses in 

receiving, by the communication module, a response to the search request and a location signal, the response including location-selected search results displayed on the client device and based on the detected location of the client device, the location signal indicating whether the detected location is within a first threshold distance from a previously detected location of the client device (Meisels at paragraph [0030] discloses in part, “A user of a client device submits to a host a search query…In response, the host provides a result [i.e., receiving… a response to the search request].”  Additionally, Meisels at paragraph [0040] discloses in part, “…the host determines whether the new location of the client device differ by more than a threshold amount from the previous location received with the search query (170).”  Additionally, Meisels in claim 1 discloses displaying the search results on the client device.)   

determining, by the one or more processors in accordance with the location signal, whether to refresh a portion of a display of the client device based on whether a difference between the detected location device and the previously detected location of the client device meets the first threshold distance, including: determining, when a first difference between the detected location device and the previously detected location of the client device is less than the first threshold distance, not to refresh either the displayed search results or a display of an entire webpage, wherein the display of the entire webpage includes the displayed search results…(Meisels at paragraph [0030] discloses making a determination as to whether a client device has traveled a threshold distance, and in response to that determination, either refreshes search results [i.e., portion of a display] using updated location information or does not refresh the search results.  Examiner is of the position that Meisels at paragraph [0030], in the event a threshold distance is not met, does not update or refresh the search results and thus neither refreshes the portion of the display [i.e., search results] or the entire webpage.)

While Meisels at paragraphs [0008] – [0009] discloses different methods for updating a search result, and Meisels at paragraph [0030] discloses refreshing a search result when a distance is greater than a threshold distance, Meisels does not disclose a determination as to whether to refresh the display of an entire webpage.  More specifically, Meisels does not disclose: determining, when a second difference between the detected location device and the previously detected location of the client device is greater than the first threshold distance, whether to refresh the displayed search results or the display of the entire webpage.
However, Qiao at paragraph [0121] teaches in part the following:
GUI 1300 may also comprise graphical object 1360 for updating the display of search results (e.g., 375) displayed in region 1330 and/or 1340. For example, in response to activating or deactivating a semantic sub-key displayed in region 1350, interaction with graphical object 1360 may update the display of search results (e.g., 375) displayed in region 1330 and/or 1340 without initiating a new webpage search (e.g., communicating input 377 with the new semantic sub-key configuration for altering search result output 375) in one embodiment. Alternatively, in response to activating or deactivating a semantic sub-key displayed in region 1350, interaction with graphical object 1360 may update the display of search results (e.g., 375) displayed in region 1330 and/or 1340 by initiating a new webpage search (e.g., based upon the new semantic sub-key configuration indicated by interactive graphical objects 1351-1355 of region 1350) in one embodiment.

Examiner is interpreting Qiao at paragraph [0121] as teaching either updating search results without initiating a new webpage search, or updating search results by initiating a new webpage search based on a user interaction.
Both the Meisels reference and the Qiao reference, in the portions cited by the Examiner are in the field of endeavor of updating search results based on an input.  Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine determining whether to refresh search results based on a threshold distance disclosed in Meisels with the determining whether to update search results without initiating a new webpage or to update search results by conducting an entirely new webpage search as taught in Qiao to facilitate in providing relevant and efficient search results to a user.

While Meisels at paragraph [0030] discloses determining whether to update search results or not based on a mobile device traveling a threshold distance, and Qiao at paragraph [0121] teaches either updating search results or initiating a new webpage search based on an input, Meisels as modified with Qiao does not disclose making a decision on different types of refreshing based on a rule or threshold, more specifically, Meisels as modified with Qiao does not disclose: 
wherein the client device refreshes the display of the entire webpage when the second difference is greater than a second threshold distance, the second threshold distance being greater than the threshold distance.
However, Hamm in the Abstract teaches updating content of a webpage in response to a triggering event request.  Hamm at paragraphs [0001] - [0002] teach full webpage refreshing as well as dynamically loading content without reloading the entire webpage.  Hamm at paragraph [0010] teaches updating a webpage in response to a request by causing one or more dynamic webpage elements to refresh.  Further, Hamm at paragraph [0013] teaches refreshing search results in response to a triggering event.  Lastly, Hamm at paragraph [0033] teaches triggering events comprising location of client devices and distances.  Examiner is of the position that while Hamm at paragraph [0046] teaches pages that may load content without reloading an entire page, Hamm allows for the entire page to be reloaded based on the triggering event and rules established including rules based on mobile device location and distance information.
Both the Meisels reference and the Hamm reference, in sections cited by the Examiner above, are in the field of endeavor of making a determination as to whether to update search results based on a rule or metric.  Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the determining of whether to refresh search results or not based on a threshold distance as disclosed in Meisels with the rules and triggering events, including location and distance information, for updating elements of a webpage, including which elements to update as taught in Hamm to facilitate in increasing the efficiency of updating webpage elements (See Hamm at paragraph [0002]).

Regarding dependent claim 2, all of the particulars of claim 1 have been addressed above.  Additionally, Meisels at paragraph [0030] discloses generating a plurality of search queries, transmitting the search queries to a host, and receiving corresponding results.  Examiner is of the position that the first search query disclosed in paragraph [0030] recites generating an initial search query, transmitting the initial search query, and receiving results corresponding to the initial search query.

Regarding dependent claim 4, all of the particulars of claims 1-2 have been addressed above.  Additionally, Meisels discloses:
wherein the response to the initial search request includes initial search results based upon an estimated location of the client device.
(Meisels at paragraph [0016] discloses in part, “The location of the base station or the access point may indicate a proximate current location of the client device.”  Examiner is of the position that if the location of the base station is used as the proximate location of the client device used in the search queries disclosed in paragraph [0030], then the results of the first or initial query of Meisels at paragraph [0030] is based on an estimated location of the client device.)

Regarding dependent claim 5, all of the particulars of claim 1 have been addressed above.  Additionally, Meisels discloses:
wherein, in response to the determining, the client device requests the displayed search results to be refreshed from the web server (Meisels at paragraph [0030] discloses in part, “If more than a threshold difference exists between the current location of the client device and the previously submitted location, the search query is resubmitted with an updated current location.”)

Regarding dependent claim 6, all of the particulars of claim 1 have been addressed above.  While Meisels discloses refreshing search results and presenting search results for display, Meisels does not disclose:
wherein in response to the determining, the client device refreshes the display of the entire webpage for presentation on the display of the client device.
However, Qiao at paragraph [0121] and illustrated in the rejection of claim 1 teaches refreshing the display of the entire webpage.

Regarding independent claim 7, claim 7 is rejected under the same rationale as claim 1.  Additionally, with respect to the limitation reciting and transmitting the generated search results to the client device for presentation to a user of the client device along with the generated location signal…(Meisels at paragraph [0049] discloses the following:
For example, if the user instructs the host to identify a result located within 2 miles of the current location, the host may identify and present a result located within 2 miles of the current location of the client device. If the client device moves, results no longer within the 2 miles proximity may be removed from a result list presented to the user. Similarly, the new results that were previously outside of the 2 miles proximity and are now within the 2 miles proximity may be added to the result list presented to the user.)

Regarding dependent claim 8, all of the particulars of claim 7 have been addressed above.  Additionally, Meisels discloses:
wherein the threshold value is a predetermined value (Meisels at paragraph [0047] discloses in part, “The threshold may be defined by the user and/or the host.”)

Regarding dependent claim 13, all of the particulars of claim 7 have been addressed above.  Additionally, Meisels discloses:
wherein the previously received physical location of the client device is stored in a memory by the web server (Meisels at paragraph [0040] discloses in part, “ Upon receiving the new location of the client device (160, yes), the host determines whether the new location of the client device differ by more than a threshold amount from the previous location received with the search query (170).”  Examiner is of the position that in order for the host to determine if the new location of the client device differs by more than a threshold amount from the previous location, the previous location must be stored and accessible by the host.)

Regarding independent claim 14, claim 14 is rejected under the same rationale as claims 1 and 5-6.  Additionally, the various system components of claim 14 have been addressed as follows:
a user interface module (See Meisels at paragraph [0068] disclosing a user interface);
a processing module (See Meisels at claim 16 disclosing a system comprising hardware for executing instructions);
a memory module (Meisels at claim 16 discloses a non-transitory computer readable medium storing instructions); and
a communication module (See Meisels at paragraph [0064] disclosing the client device being a mobile phone transmitting radio frequency signals).

Regarding dependent claim 15, all of the particulars of claim 14 have been addressed above.  Additionally, claim 15 is rejected under the same rationale as claim 2.

Regarding dependent claim 17, all of the particulars of claims 14-15 have been addressed above.  Additionally, claim 17 is rejected under the same rationale as claims 5-6.

Regarding independent claim 18, claim 18 is rejected under the same rationale as claim 7.  Additionally, with respect to the various server system components of claim 18, specifically, a processing module, a memory module and a communication module, See Meisels at claim 16 as it relates to host hardware.

Claims 3, 16, 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Meisels in view of Qiao in view of Hamm in further view of McClellan U.S. Pub. No. 2010/0211301 (hereinafter “McClellan”).
Regarding dependent claim 3, all of the particulars of claims 1-2 have been addressed above.  Additionally, while Meisels at paragraph [0040] discloses a host waiting for a new location from the client device, Meisels does not explicitly disclose, …directs the client device to detect the physical location of the client device.
However, McClellan at paragraph [0035] teaches in part, “In response to the user's query, server 215 may initiate a message to device 209 requesting updated speed and location information.”
Examiner is of the position that whether the new location information is pushed to the host server as disclosed in Meisels, or is pulled by the host server as taught in McClellan, the result is the same, the new location information is received by the host server, and it would have been obvious to one of ordinary skill in the art to use either means, a push or a pull, to retrieve the new location information at the host server and therefore, with regards to the means by which the host server receives new location information, it would have been obvious to combine one reference with the other.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine a host server waiting for updated location information  to be pushed from a client device as disclosed in Meisels with a server requesting or pulling updated location information from a client device taught in McClellan to facilitate in optimizing the speed of location based search querying system.

Regarding dependent claim 16, all of the particulars of claims 14-15 have been addressed above.  Additionally, claim 16 is rejected under the same rationale as claim 3.

Regarding dependent claim 23, all of the particulars of claim 7 have been addressed above.  Additionally, claim 23 is rejected under the same rationale as claim 3.

Regarding dependent claim 25, all of the particulars of claim 18 have been addressed above.  Additionally, claim 25 is rejected under the same rationale as claim 3.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Meisels in view of Qiao in view of Hamm in further view of Meggs et al. U.S. Pub. No. 2008/0162475 (hereinafter “Meggs”).
Regarding dependent claim 9, all of the particulars of claim 7 have been addressed above.  Meisels does not disclose:
wherein the threshold value is variable in accordance with one or more factors including a density of search results, a user click pattern, and a volume of received refresh requests.
However, Meggs at paragraph [0010] teaches in part, “The method includes monitoring a pattern of clicks on links presented to a user as a result of a search request by the user; and conducting additional analysis of the links clicked on by the user if the monitored pattern of clicks falls within pre-determined parameters.”
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the threshold for updating search results disclosed in Meisels with the search result user click pattern threshold taught in Meggs to facilitate in providing relevant search results to a user.

Regarding dependent claim 19, all of the particulars of 18 have been addressed above.  Additionally, claim 18 is rejected under the same rationale as claim 9.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY G GEMIGNANI whose telephone number is (571)272-1018.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain T Alam can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.G.G./Examiner, Art Unit 2154                                                                                                                                                                                                        
/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154